IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-79,416-01



                EX PARTE PATRICK BERNARD INGRAM, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                        CAUSE NO. W0952630-M(A)
       IN THE 194TH JUDICIAL DISTRICT COURT FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was charged, in two indictments,

with indecency with a child. He was convicted in both causes and was sentenced two thirty-five year

terms, running concurrently. The Fifth Court of Appeals affirmed his conviction. Ingram v. State,

No. 05-10-00974-CR (Tex. App.–Dallas, delivered January 12, 2012).

       Applicant contends that his convictions violate the Double Jeopardy Clause of the U.S.

Constitution. Applicant was charged with two indecency with a child violations for one exposure
of his genitals. The indictments alleged two separate child complainants. The proper unit of

prosecution for indecency by exposure is the exposure, not the number of complainants who view

the exposure. Harris v. State, 359 S.W.3d 625 (Tex. Crim. App. 2011). Applicant is entitled to

relief.

          Relief is granted. The judgment in Cause No. 09-52630-M in the 194th Judicial District Court

of Dallas County is vacated and set aside.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: September 11, 2013
Do Not Publish